Citation Nr: 1504001	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to post-traumatic stress disorder (PTSD) with alcoholism.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD with alcoholism.
 
3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for residuals of left foot injury.

6.  Entitlement to service connection for a right wrist disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2010 and in March 2011 that, in pertinent part, denied service connection for coronary artery disease; and from an October 2011 rating decision that denied service connection for PTSD, for a low back disability, for residuals of left foot injury, and for a right wrist disability.  The Veteran timely appealed.

In May 2014, the Veteran testified during a video conference hearing before the undersigned. Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence. During the hearing, the Veteran waived RO consideration of additional evidence that was received by VA after the statement of the case issued. 

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.
 
The issues of service connection for a right wrist disability, for an acquired psychiatric disability, and for coronary artery disease are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain did not have its onset in active service, and is not otherwise related to service; and arthritis of the lumbar spine is neither shown by X-ray, nor was it manifested to a compensable degree within the first post-service year.

2.  The Veteran's left leg disability did not have its onset in active service, and is not otherwise related to service; and arthritis of the left leg is neither shown by X-ray, nor was it manifested to a compensable degree within the first post-service year.

3.  Residuals of a left foot injury did not have their onset in active service, and are not otherwise related to service; and arthritis of the left foot is neither shown by X-ray, nor was it manifested to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  A left leg disability was not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

3.  Residuals of a left foot injury were not incurred in service; and may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2011 and July 2011 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence obtained following the issuance of the statement of the case; hence, the Board can consider that evidence without having to remand for the issuance of a supplemental statement of the case (SSOC).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular renal disease including hypertension, psychoses, and arthritis are considered chronic under section 3.309.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A. Low Back Disability

Service treatment records show that the Veteran was treated for low back pain after heavy lifting in February 1983 and in June 1983.  Examination revealed tenderness of lumbar region and upper right thoracic area.  Range of motion was within normal limits, but painful especially in forward position.  The assessment in June 1983 was low back pain, musculoskeletal in origin.  On a "Report of Medical History" completed by the Veteran in October 1983, he checked "no" in response to whether he ever had or now had recurrent back pain.

There is no competent evidence of arthritis of the lumbar spine either in service or within the first post-service year. 

The Veteran underwent a VA examination in March 2011.  The Veteran reported that he strained his back lifting heavy artillery, and that he was treated in active service for low back pain.  He reported having intermittent low back pain since then.

Current symptoms reported by the Veteran at the March 2011 examination included severe flare-ups of low back pain occurring weekly and lasting from one-to-two days.  Precipitating factors included sudden movement or strenuous activity; alleviating factors included rest and medication.  Additional symptoms included stiffness, weakness, spasm, and pain.

The examiner noted that the Veteran was able to walk one-quarter mile.  His posture was normal in appearance.  Examination of the lumbar spine in March 2011 revealed muscle spasm, pain with motion, and tenderness, which was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion of the thoracolumbar spine was limited due to pain.  

The March 2011 examiner diagnosed lumbosacral strain; and opined that it is less likely as not that the Veteran's lumbar spine disability is related to the back pain shown during active service.  In support of the opinion, the examiner reasoned that the Veteran was treated on two occasions for acute back pain; and there was no indication of a chronic problem, or high impact injury during active service.

The report of an April 2013 VA examination reflects functional loss or impairment due to pain on movement of the thoracolumbar spine, and localized tenderness over the lumbar spine.  Following examination and review of the Veteran's claims file, the examiner opined that it is less likely than not that the Veteran's current complaint of back pain is related to his complaint while on active service.  In support of the opinion, the April 2013 examiner reasoned that the Veteran had two acute complaints of low back pain in active service and no complaints at the time of his discharge examination in October 1983.  The examiner also noted that all examination in active service were within normal limits pertaining to range of motion and reflexes.  Nor is there any mention of chronic back pain in current treatment records.

In May 2014, the Veteran testified that he did a lot of heavy lifting with artillery guns, shells, and equipment.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was treated for low back pain during active service and after service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Moreover, the service treatment records indicate that the Veteran was treated for low back pain in 1983.  Accordingly, the Board finds that the Veteran hurt his low back after heavy lifting in active service.

The Veteran also asserts that he had intermittent symptoms of low back pain since active service.  In this regard, the Board finds the Veteran's statements regarding continuity of symptomatology not credible in light of his response of checking "no" in October 1983, when asked whether he ever had or now had recurrent back pain.  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as arthritis, has not been diagnosed, therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

The question remains, however, whether his current lumbosacral strain had its onset in active service or is related to the in-service low back pain that occurred in 1983 during active service.

Both the March 2011 and April 2013 VA examiners reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current lumbosacral strain and active service.  The examination reports are fully articulated and contain sound reasoning.  The Board finds the VA examiners' opinions to be persuasive in finding that the Veteran's current lumbosacral strain is not related to his complaints in active service.  Notably, range of motion testing and reflexes were within normal limits in active service.  The Board finds the examiners' opinions supported by the record and responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current lumbosacral strain is related to his complaints of low back pain in active service, and/or originated during service.  However, as a lay person, he is not competent to diagnose a low back disability and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the March 2011 and April 2013 examiners' opinions that current complaints are not related to service.  The examiners' opinions are entitled to greater probative weight as each of the examiners reviewed the history, conducted a physical examination and provided an opinion that was supported by a rationale.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a low back disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Leg Disability

Service treatment records do not reflect any findings or complaints of leg pain or injury to the lower extremities.  Records show that the Veteran did seek emergency care after slipping on stairs and having pain on the medial side of his left knee in October 1981.  Examination at that time revealed tenderness over the internal aspect of the left knee and decreased range of motion.  X-rays revealed no fracture.  The assessment was contusion and sprain of left knee. 

There is no competent evidence of arthritis of the left lower extremity either in service or within the first post-service year. 

VA treatment records, dated in January 2010, show complaints of shooting pains in his lower legs.  In July 2011, the Veteran complained of left leg pain of one year's duration that was constant, burning, throbbing, tearing and increasing when lying flat, numbness, and tingling.  Following evaluation, the assessment was left lower extremity constant numbness, tingling-mostly radiating lateral thigh to leg and foot-probably sciatic symptoms.  

During an April 2013 VA examination, the Veteran reported that he ran into a large gun with the lateral part of his left knee in active service; and that his knee has been bothering him ever since.  He reported pain and flare-ups when walking.  The examiner noted functional loss or impairment due to less movement than normal and pain on movement of the left extremity.  Following examination and review of the Veteran's claims file, the examiner diagnosed a sprain; and opined that it is less likely than not that the Veteran's current complaint of left knee pain is related to the left knee injury suffered in active service.  In support of the opinion, the April 2013 examiner reasoned that the Veteran complained of pain on the medial side of his left knee in 1981 and currently had lateral knee pain; and that there were no complaints of knee pain on his discharge examination in 1983 and no documented chronic knee pain in current treatment records.

In May 2014, the Veteran testified that he did a lot of heavy lifting with artillery guns, shells, and equipment.

In this case, the objective evidence is against a finding that any current left leg disability had its onset in active service or is otherwise related to active service.

The April 2013 VA examiner reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current complaints of left knee and/or leg sprain and active service.  The examination report is fully articulated and contains sound reasoning.  The Board finds the VA examiner's opinion to be persuasive in finding that the Veteran's current left knee and leg sprain is not related to his complaints in active service.  Notably, there were no complaints of left knee and leg sprain on his discharge examination in 1983.  The Board finds the examiner's opinion supported by the record and responsive to the question at hand.

Again, the Veteran is not competent to diagnose a left leg disability and to provide an etiological opinion as to causation.  Here, the preponderance of the evidence is against granting service connection for a left leg disability; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Residuals of Left Foot Injury

Service treatment records show a complaint of glass in the Veteran's right foot in March 1983.  Examination at that time revealed a small entry hole, which had been closed, and soft tissue swelling one-inch in diameter.  X-rays were taken.  On a "Report of Medical History" completed by the Veteran in October 1983, he checked "yes" in response to whether he ever had or now had foot trouble.  The examiner noted that the Veteran currently was asymptomatic.  No disability of either foot was recorded at the discharge examination.

There is no competent evidence of arthritis of the left foot either in service or within the first post-service year. 

VA treatment records, dated in January 2010, reflect that the Veteran reported having problems with pain in his left foot, which he attributed to his hitting the foot on some furniture several years ago and causing pain and swelling.  He did not have his foot examined at the time, and the pain had continued.  In February 2010, 
the Veteran reported that he hurt his left foot approximately three-to-four years ago, resulting in pain and swelling; and that the pain persisted in his left foot and ran up his leg.  X-rays taken in February 2010 revealed no acute fracture, dislocation, or radiopaque foreign body.  The height of the joint spaces appeared maintained.  No significant calcaneal spur was seen.

During an April 2013 VA examination, the Veteran reported that he stepped on glass and got a piece in his left foot in 1981; and that by the time he decided to seek medical attention, the area had "closed over" and nothing was done.  He reported that the pain had continued.  X-rays revealed no abnormality of the left foot.  Following examination and review of the Veteran's claims file, the examiner diagnosed residuals of a foot injury; and opined that it is less likely than not that the Veteran's current left foot pain is related to the injury in active service.  In support of the opinion, the April 2013 examiner reasoned that there was no abnormality on physical examination or radiological examination to show that the glass the Veteran got in his foot in active service is related to his current left foot pain.

In May 2014, the Veteran testified that his left foot hurt all the time, and that he took medication; and that recent X-rays did not reveal any abnormality.

As noted above, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan, 451 F.3d at 1336.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Moreover, the service treatment records indicated that the Veteran reported having foot trouble, albeit asymptomatic at the time, in 1983.  Accordingly, the Board finds that the Veteran hurt his foot in active service.

The Veteran also asserts that his left foot pain has continued since active service.  In this regard, the Board finds the Veteran's statements regarding continuity of symptomatology not credible in light of his statement in VA treatment records in February 2010 that he hurt his left foot approximately three-to-four years earlier.  Nor is there any mention of chronic left foot pain in service treatment records or in in current treatment records.  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as arthritis, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

Here, the objective evidence is against a finding that any current residuals of left foot injury had their onset in active service or are otherwise related to active service.

The April 2013 VA examiner reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the Veteran's current complaints of left foot pain and active service.  The examination report is fully articulated and contains sound reasoning.  The Board finds the VA examiner's opinion to be persuasive in finding that the Veteran's current residuals of left foot injury are not related to his complaints of foot trouble in active service.  The Board finds the examiner's opinion supported by the record and responsive to the question at hand.

Lastly, the Veteran is not competent to diagnose residuals of a left foot injury and to provide an etiological opinion as to causation.  Here, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.

Service connection for a left leg disability is denied.

Service connection for residuals of a left foot injury is denied.



REMAND

Right Wrist Disability

The Veteran contends that service connection for a right wrist disability is warranted on the basis that he twisted his right wrist while "lifting up a round" in active service, and that he now had problems gripping items.  He testified that he wore a soft cast for about one or two weeks.  He is competent to describe his symptoms.

The Board notes that service treatment records do not reflect any findings or complaints of right wrist injury or pain.  Records do show that a cast on the Veteran's left wrist was too loose, and it was re-casted in March 1983.  Given the Veteran's report of in-service and post-service complaints, the Board finds that the evidence is sufficient to warrant an examination and opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 

PTSD 

The Veteran attributes his acquired psychiatric disability, to include PTSD and a depressive disorder, to a physical assault that occurred in Panama during active service.

Records, dated in August 2012, show that the Veteran reportedly was at the back door of "Howard NCO Club" smoking a cigarette in February 1982, when he was hit in the back of the head with a bottle by another soldier, and was knocked unconscious.  The Veteran awoke in the hospital.  Following the incident, the Veteran reportedly could not sleep and he still dreamt about the physical assault in Panama; and reportedly did not like being around people and crowds, and became mad easily about nothing and did not trust anyone. 

In May 2014, the Veteran testified that he was hit in the head from behind and knocked unconscious in Panama; and that, after the assault incident, he became so depressed and started drinking alcohol, and that he started getting into trouble and was given an early discharge from service.  Service treatment records reflect that the Veteran was hit in the head with a bottle, and suffered a cerebral concussion in February 1982. 

VA records show that the Veteran participated in an educational group session in December 2009, and reflect an Axis I diagnosis of possible PTSD in September 2010.

Private records, dated in June 2010, show a history of depression for ten to fifteen years.  

The report of an April 2011 VA examination reflects an Axis I diagnosis of depressive disorder, not otherwise specified; and an opinion that the Veteran did not meet the clinical diagnosis for PTSD.

A decision issued by the Social Security Administration in February 2012 includes a finding that the Veteran's severe impairments include PTSD, among other disabilities.

In May 2013, another VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  A diagnosis of depressive disorder, not otherwise specified, was rendered.  The examiner opined that the Veteran's stressor of being hit in the head with a beer bottle and briefly losing consciousness was not adequate to support a diagnosis of PTSD.  In support of the opinion, the examiner reasoned that the Veteran had not been exposed to a traumatic event.

Service connection has already been awarded for traumatic brain injury with post-traumatic headaches, based on the in-service physical assault in Panama.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any psychiatric disability.


Coronary Artery Disease 

In May 2014, the Veteran testified that his chest pain and heart murmur started in active service after he was hit in the head and started drinking alcohol.  As noted above, the Board has remanded a claim for service connection for an acquired psychiatric disability, which the Veteran had contended was attributed to a physical assault that occurred in Panama during active service.  The Veteran asserts an alternative theory that his coronary artery disease is secondary to PTSD with alcoholism.

With regard to the Veteran's claim for secondary service connection, it is "inextricably intertwined" with the remanded psychiatric claim, as they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or VA's Appeals Management Center (AMC) should notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for coronary artery disease on a secondary basis.  

2.  Afford the Veteran an appropriate VA examination to identify any current disability underlying the Veteran's complaints of wrist pain and problems gripping.  The claims file must be available for review in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed wrist disability had its onset in service, or is otherwise related to a disease or injury in active service-specifically, to include twisting his wrist while "lifting up a round" in active service, as reported by the Veteran.

An explanation of the underlying reasons for any opinion offered must be included. 

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder (electronic) and a copy of this remand must be available to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor was sufficient to produce PTSD; and (2) whether it is at least as likely as not (a probability of 50 percent or greater) that there is a link between the current symptomatology and the in-service stressor found sufficient to produce PTSD by the examiner.  If PTSD is found to be related to service, the examiner should address whether alcoholism, which has manifested during the period of time covered by this claim, is due to or aggravated (i.e., worsened beyond the natural progress) by PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's alcoholism found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.

The examiner's attention is directed to the Veteran's December 2010 and August 2012 statements regarding the in-service physical assault and alleged behavioral changes that occurred at or close in time to the incident.

In addition, the examiner should address whether any diagnosed psychiatric disorder other than PTSD is at least as likely as not related to service.  In so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record, including PTSD, depressive disorder, and intermittent explosive disorder.  See, e.g., February 2012 SSA decision.  

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If service connection is granted for an acquired psychiatric disability, undertake any additional development required to adjudicate the secondary service connection issue for coronary artery disease.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


